Citation Nr: 1730676	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO. 10-08 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for a left shoulder disorder.

2. Entitlement to service connection for residuals of a left-side rib injury.

3. Entitlement to service connection for a low back disorder.

4. Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to October 1971 in the United States Army. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and November 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. In October 2015, the Board remanded for further evidentiary development and readjudication. The claim has now been returned to the Board for further action.

The Veteran requested a hearing in his February 2010 and March 2014 substantive appeals, and the Board scheduled him for a Board hearing in May 2015. A transcript of this proceeding is associated with the claims file. However, the Veterans Law Judge who conducted the May 2015 hearing and signed the October 2015 remand is no longer available to participate in the Veteran's appeal. The Veteran was given another opportunity to appear at a hearing before a Veterans Law Judge who would decide the claim. However, he responded in May 2017 that he did not wish to testify at an additional hearing, and the Board will proceed with adjudication.


REMAND

The Board again finds that additional development is warranted in this case before a decision may be rendered. A remand by the Board confers upon a Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall v West, 11 Vet.App. 268, 271 (1998).

In the October 2015 remand, the Board found the Veteran must be afforded appropriate examinations of his left shoulder, left side rib; low back, and neck to determine the nature and etiology of any previously or currently diagnosed disorders found. See McLendon v Nicholson, 20 Vet. App. 79, 83-86 (2006); see also Barr v Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). More specifically, the Board stated, in pertinent part, that for each claimed disorder, the examiner must address the Veteran's October 1970 in-service fall from the top of a fuel tank of a truck.

In response to the Board's remand, VA examinations of the Veteran's left shoulder, left-side ribs, low back, and neck occurred in February 2016. Unfortunately, the February 2016 VA examinations do not adequately address the issues raised in the remand. Specifically, although the examiner issued negative etiological opinions regarding the Veteran's claimed neck, low back, and left shoulder disorders, he did not sufficiently explain his conclusions relating to each finding, providing the same inadequate rationale for the left shoulder, left-side rib, low back, and neck: "No STR information suggesting that claimed injury took place; normal physical on ETS [exit] exam." In that connection, the Board notes that the examiner did not sufficiently address the Veteran's lay statements regarding his claimed conditions-namely, his reports of continuous symptoms of pain, dating back to service, when he fell 12 feet from a tanker truck, injuring his left elbow, left side of his ribs, and left side of his neck. See Statement in Support of Claim dated December 2012.

An addendum to the February 2016 VA examinations was submitted by the examiner in June 2016, where, as it pertains to the left-side rib injury, the examiner added the following statement to his rationale: "In addition, the claimed injury is less likely to have occurred from a fall off a truck as reported by Veteran in 1970s because no records are present to support this and exam and x-rays are negative." Because the addendum did not address the concerns of the Board's October 2015 remand, the addendum is also inadequate. 

Once the VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or notify the claimant when one will not or cannot be provided. Barr v Nicholson, 21 Vet. App. 303 (2007). Therefore, on remand the AOJ must obtain an additional medical opinion by a qualified VA examiner to determine the nature and etiology of the Veteran's claimed left shoulder, left-side rib residuals, low back, and neck disabilities. The examiner must specifically discuss the Veteran's contentions, including in particular his claims regarding injury to the left side, shoulder, low back, and neck during service, as well as ongoing pain since that injury. The Board notes further that the October 1970 fall itself is confirmed in the Veteran's service treatment records. If further examination of the Veteran is necessary, such must be undertaken and such findings included in the examiner's final report. The AOJ must arrange for the Veteran to undergo examination, however, only if such examination is needed to answer the questions posed.

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's claims file and a copy of this remand to a qualified VA medical professional to determine whether any previously or currently diagnosed disorders of the left shoulder, left-side rib residuals, low back, and neck either began in or are otherwise related to his military service. The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed. 

Based on thorough review of the evidence of record, and with consideration of the Veteran's statements and testimony, the examiner must provide medical opinions addressing the following:

(a) Whether any currently or previously diagnosed left shoulder disorder, to include degenerative joint disease at the left shoulder acromioclavicular joint, with impingement syndrome; left supraspinatus tendonitis; and degenerative joint disease at the left glenohumeral joint, with a type II acromion, as well as sclerotic changes at the greater tuberosity of the humerus, is related to the Veteran's military service, including his October 1970 fall from the top of a fuel tank of a truck.

(b) Whether any currently or previously diagnosed rib disorder, to include "old healed left rib fractures at the anterolateral rib # 6 and 7," is related to the Veteran's military service, including his October 1970 fall from the top of a fuel tank of a truck.

(c) Whether any currently or previously diagnosed low back disorder, to include "osteoarthritis affecting the spine and extremities," is related to the Veteran's military service, including his October 1970 fall from the top of a fuel tank of a truck. 

(d) Whether any currently or previously diagnosed neck disorder, to include cervical spine pain, cervical disc degeneration, and cervical facet joint arthropathy, is related to the Veteran's military service, including the October 1970 fall from the top of a fuel tank of a truck. 

A complete rationale for all opinions must be provided. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. The examiner must indicate whether there was any further need for information or testing necessary to make a determination. Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2. After completing the above, readjudicate the claim. If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).


